                                                                          CLERK'
                                                                               S OFFICE U.S.DIST.GOURT
                                                                                 AT ROANOKE,VA
                                                                                      FILED
                       IN TH E UN ITED STA TES D ISTRICT COU RT
                      FOR THE W ESTERN DISTRICT OF V IRGIN IA
                                                                                 SEP 2'? 2219
                                  RO AN OK E D IV ISION                      JUL -D 1.& ,CLERK
                                                                            BY: ' .
                                                                                DEPUTY
TON YA A .D A V IS,

      Plaintiff,                                CivilActionN o.7:18CV00242

                                                FIN AL O RD ER

ANDREW SAUL,                                    By:Hon.Glen E.Conrad
Comm issionerofSocialSecurity,                  SeniorUnited StatesDistrictJudge

      D efeùdant.



      Forthereasonsstated in the accompanying m em orandum opinion,itisnow

                                       OR D ER ED

asfollows:

             Themagistratejudge'sreportandrecommendationisADOPTED;
             The finaldecision ofthe Com m issioneris AFFIR M ED ;

      3.     SummaryjudgmentisENTERED infavoroftheCommissioner;and
      4      TlliscaseshallbeSTW CKEN from theactive docketofthe coutt.

      TheClerk isdirected to send certified copiesoftilisorderto al1cotm selofrecord.
                        :1
      DATED:This $1 dayofSeptember, 2019.



                                            SeniorUnited StatesD istrictJudge
